DETAILED ACTION
Applicant’s arguments, see pages 8-15, filed on 8th of December, 2021, with respect to claims 21, 23-33, and 36-43 have been fully considered and are persuasive.

Claims 1-20, 22, and 34-35 have been cancelled.

Claims 21, 23-33, and 36-43 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claims 21, 23, 24, and 41, Parnell and Chaoui fail to teach or suggest the claimed invention as a whole, in particular, both the positive inputs of the first and second comparators configured to receive the input signal and both the negative inputs of the first and second comparators configured to receive the primary threshold signal; and the decision block configured to generate a control signal in response to the first signal and second signal. Therefore, the claims are allowed.

Regarding claims 25-32, Parnell and Chaoui fail to teach or suggest the claimed invention as a whole, in particular, a gain amplifier coupled to the subtractor and configured to generate an amplified signal in response to the residue signal, wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator comprises a first comparator, a second comparator and a decision block, the decision block configured to receive a pseudo random binary sequence signal. Therefore, the claims are allowed.



Regarding claims 36-39, Parnell and Chaoui fail to teach or suggest the claimed invention as a whole, in particular, amplifying the residue signal to generate an amplified signal, wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator configured to receive a pseudo random binary sequence signal and comprises a first comparator, a second comparator and a logic gate. Therefore, the claims are allowed.

Regarding claim 40, Parnell and Chaoui fail to teach or suggest the claimed invention as a whole, in particular, a logic unit coupled to the processing unit and the memory module, the logic unit comprising a stochastic comparator, the stochastic comparator comprising: a first comparator configured to compare an input signal and a primary threshold to generate a first signal; a second comparator configured to compare the input signal and the primary threshold to generate a second signal; and a decision block configured to generate a control signal in response to the first signal and the second signal. Therefore, the claim is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809